DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claim 10 is missing.  It appears to be unintentional so for examination purposes the claim will be treated as canceled.  Please acknowledge it as canceled in future communications.  

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-9 and 11-15 in the reply filed on 9/23/2021 is acknowledged.  The traversal is on the ground(s) that the assertion that Inventions I and II are unrelated, and in fact the method of claim 16 is for use with the system of claim 1, to align the laser beams.  This is not found persuasive because there is an examination and search burden for these patentably distinct inventions due to their mutually exclusive characteristics.  They require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4//02/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima JPS 63106717A in view Muller et al. US 4,618,759.
Regarding claim 1, Fukushima discloses (Fig 1, Page 3, [Col 1, line 1-13]) a laser beam alignment system (1), comprising: a first deflection system (4) and a second deflection system (5) arranged downstream thereof, said deflection systems each comprising: a frame (3), and a mirror (4,5) having a mirror surface (4a) or reflecting a portion of a laser beam incident on said mirror surface as a reflected beam portion; the first deflection system (4); the second deflection system (5) further comprising: - a plurality of elements (7d) arranged in a pattern at the mirror surface of the second deflection system (5); and - one or more detectors (7d), arranged outside the path of the reflected beam portion, for detecting at least part of the deflected beam portion; at least one controller (8,9) configured to communicate with the movement system of the first mirror deflection system and the one or more detectors of the second mirror deflection system, but does not teach further comprising a movement system connected to the frame and to the mirror for positioning the mirror relative to the frame to adjust the angle (Col 2, line 19, beam guidance system) connected to the frame (housing 2) and to the mirror (mirror 6) for positioning the mirror relative to the frame to adjust the angle of the reflected beam portion relative to the mirror surface (Col 3, line 17-20); for deflecting a portion of the laser beam incident on the elements as a deflected beam portion that is different from the reflected beam portion reflected by said mirror (Col 3, line 17-20); and (Fig 1- within housing 2 shows mirror 6, mirror 12) to control said movement system to position the first mirror relative to the frame to align the laser beam on the second mirror based on the detected part of the deflected beam portion (Fig 1, Col 3, line 33-38). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Fukushima with the mirror components of Muller to increase beam guidance sufficient precision (Muller, Col 2, line 16).
Regarding claim 3, Fukushima discloses wherein the mirrors of the first (4) and second deflection (5) system are arranged such that the reflected beam from the first deflection system can travel in a direct straight line to the mirror of the second deflection system (Fig 1 shows 4a in a direct straight line from 4 or 5). 
Regarding 4, Fukushima discloses wherein the mirror surface of the mirror of the first deflection system (4) is substantially planar (Fig 1 shows 4a is substantially planar), and/or wherein the mirror surface of the mirror of the second deflection system is substantially planar.

Allowable Subject Matter
Claims 2, 5-9, 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to dependent claim 2, the prior art of Fukushima taken either singly or in combination with any other prior art fails to suggest such a 
laser beam alignment system, comprising: “wherein the beam path between the mirrors of the first and second deflection system is at least 0.5 meters, preferably at least 5 meters”.
Specifically, with respect to dependent claim 5, the prior art of Fukushima taken either singly or in combination with any other prior art fails to suggest such a 
laser beam alignment system, comprising: “wherein the first and second deflection system are adapted for aligning and reflecting a laser beam which has an average power output of 10 kilowatt or more during a time period of at least 2 minutes”.
Specifically, with respect to dependent claim 6, the prior art of Fukushima taken either singly or in combination with any other prior art fails to suggest such a 

Specifically, with respect to dependent claim 7, the prior art of Fukushima taken either singly or in combination with any other prior art fails to suggest such a 
laser beam alignment system, comprising: “the area of a convex hull of the plurality of element is at least 90                         
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                    ”.
	Specifically, with respect to dependent claim 8, the prior art of Fukushima taken either singly or in combination with any other prior art fails to suggest such a 
laser beam alignment system, comprising: “when seen in projection on the mirror surface, has an area of between 0.01                         
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                     and 0.25                         
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                    ”.
Specifically, with respect to dependent claim 9, the prior art of Fukushima taken either singly or in combination with any other prior art fails to suggest such a 
laser beam alignment system, comprising: “wherein the pattern includes one or more of: elements arranged spaced apart from each on two or more lines, which lines at an angle to each other, preferably wherein the lines are at angles of integer multiples of 45 degrees to each other; and elements arranged spaced apart from each other on concentric circles”.
Specifically, with respect to dependent claim 11, the prior art of Fukushima taken either singly or in combination with any other prior art fails to suggest such a 
laser beam alignment system, comprising: “the system further comprising a third deflection system downstream of the second deflection system; wherein the at least one controller is configured to communicate with the movement system of the second deflection system and the one or more detectors of the third deflection system, and to 
Specifically, with respect to dependent claim 12, the prior art of Fukushima taken either singly or in combination with any other prior art fails to suggest such a 
laser beam alignment system, comprising: “wherein the second deflector system comprises safety detectors for detecting whether a part of the laser beam travels past the mirror without being incident on the mirror surface or the plurality of elements and/or whether part of the laser beam is within a predetermined distance of an outer edge of the mirror”.
Specifically, with respect to dependent claim 13, the prior art of Fukushima taken either singly or in combination with any other prior art fails to suggest such a 
laser beam alignment system, comprising: “a wrist is moveably mounted on the arm, the robot system, robot system arranged within the mast, arm and/or the wrist”.  Claims 14 and 15 are allowable due to pendency on dependent claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barrett et al. US 6,706,999 and Gfrorer et al. US 2007/0086005 are laser beam systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872